Electronically Filed
                                                                 Supreme Court
                                                                 SCWC-30057
                                                                 07-JUL-2011
                                NO. SCWC-30057                   08:33 AM
               IN THE SUPREME COURT OF THE STATE OF HAWAI#I



                 AMERICAN HOME MORTGAGE SERVICING, INC.,
                      Respondent/Plaintiff-Appellee,

                                       vs.

      KIN-CHUNG ROCKY YEUNG, Petitioner/Defendant-Appellant.



            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (ICA NO. 30057; CIV. NO. 09-1-0816)

           ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
                 (By: Recktenwald, C.J., for the court1)

              Petitioner/Defendant-Appellant Kin-Chung Rocky Yeung’s

application for writ of certiorari filed on June 6, 2011, is

hereby rejected.

              DATED:   Honolulu, Hawai#i, July 7, 2011.


Kin-Chung Rocky Yeung,                   FOR THE COURT:
pro se, on the application
and reply for petitioner/                /s/ Mark E. Recktenwald
defendant-appellant.
                                         Chief Justice
Paul Alston, J. Blaine
Rogers, and Robert J.
Martin, Jr. (Alston Hunt
Floyd & Ing) on the
response for respondent/
plaintiff-appellee.




      1
          Considered by: Recktenwald, C.J., Nakayama, Acoba, Duffy, and McKenna,
JJ.